Case 4:18-cv-11018-MFL-RSW ECF No. 51 filed 12/04/18       PageID.916   Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROBERT CARMACK,                                     Case No. 18-cv-11018
        Plaintiff,
v                                                   Hon. Matthew F. Leitman

CITY OF DETROIT, a municipal corporation,
DETROIT BUILDING AUTHORITY,
GABE LELAND, in his official and individual capacities as the duly elected
member of the Detroit City Council,
MIKE DUGGAN, in his official and individual capacities as the duly elected
Mayor of the City of Detroit,
ERIC SABREE, in his official and individual capacities as the duly elected
Treasurer for Wayne County,
            Defendants.
________________________________________________________________/

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSING CASE WITHOUT
 PREJUDICE AGAINST DEFENDANTS CITY OF DETROIT, DETROIT
   BUILDING AUTHORITY, AND MIKE DUGGAN PURSUANT TO
                 FED.R.CIV.P. 41(a)(1)(A)(i),(B).

      NOW COMES PLAINTIFF, ROBERT CARMACK (“Plaintiff Carmack”

or “Plaintiff”), by and through his attorney, ANDREW A. PATERSON, and for

his Notice of Voluntary Dismissing Case Without Prejudice Against Defendants

City of Detroit, Detroit Building Authority and Mike Duggan Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i),(B), states the following:

      On March 28, 2018, Plaintiff Carmack filed his original Verified Complaint

against Defendants alleging a First-Amendment retaliation claim under 42 U.S.C.

§1983, as well as various state-law claims against the Defendants. (Docket No. 1).


                                      Page 1 of 5
Case 4:18-cv-11018-MFL-RSW ECF No. 51 filed 12/04/18         PageID.917    Page 2 of 5




On June 20, 2018, in accordance with the Court’s June 6, 2018 Order [15],

Plaintiff Carmack timely filed his First-Amended Complaint [16], which added the

Defendant Detroit Building Authority as a defendant. (Docket No. 16). On July

11th [22] and August 17, 2018 [31], respectively, in lieu of filing an answer to

Plaintiff’s First-Amended Complaint [16], the Defendants City of Detroit, Mike

Duggan and the Detroit Building Authority chose to file motions to dismiss [22,

31] Plaintiff’s First-Amended Complaint [16] pursuant to Fed.R.Civ.P. 12(b)(6).

(Docket Nos. 22, 31).

      As of the date and time of the filing of this notice, neither of the Defendants

City of Detroit, Mike Duggan or Detroit Building Authority have filed an answer

to Plaintiff Carmack’s First-Amended Complaint [16]1 nor have Defendants City

of Detroit, Mike Duggan or Detroit Building Authority have filed a motion for


1
  Defendant Gabe Leland is the only defendant that has filed an answer to
Plaintiff’s First-Amended Complaint [16]. (Docket Nos. 19, 21). Consequently,
Plaintiff’s state-law claims against Defendant Gabe Leland are not subject to be
voluntarily dismissed. Aamot, 1 F.3d at 444. Although Plaintiff intended to file a
motion for summary judgment for the remaining state-law counts against
Defendant Leland, Plaintiff’s counsel is mindful that because the sole federal claim
is being voluntarily dismissed with the filing of this notice, this Court no longer
has discretion to exercise supplemental jurisdiction over the remaining state-law
claims against Defendant Leland, and thus, the remaining state-law claims against
Defendant Leland may now have to be adjudicated by the Plaintiff in a separate
state-court action in the Wayne County Circuit Court. See Landefield v Marion
Gen. Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993)(“generally, ‘if the federal
claims are dismissed before trial… the state claims should be dismissed as
well’”)(citing Taylor v First of America Bank-Wayne, 973 F.2d 1284, 1287 (6th
Cir. 1992)).
                                      Page 2 of 5
Case 4:18-cv-11018-MFL-RSW ECF No. 51 filed 12/04/18        PageID.918    Page 3 of 5




summary judgment pursuant to Rule 56. As noted, Defendants City of Detroit,

Mike Duggan, and Detroit Building Authority filed respective motions to dismiss

Plaintiff’s First-Amended Complaint [16] pursuant to Fed.R.Civ.P. 12(b)(6) [22,

31], which have been taken under advisement by this Honorable Court.

Additionally, and perhaps more importantly, as of the date and time of the filing of

this notice, the Court has not entered a final judgment or entered an order with

respect to Defendants City of Detroit’s, Mike Duggan’s and Detroit Building

Authority’s pending motions to dismiss [22, 31].2

      Accordingly, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff Carmack,

through retained counsel, hereby files this notice with the Court voluntarily

dismissing all claims and counts pled and alleged in Plaintiff’s First-Amended

Complaint [16] filed in the above-entitled matter against Defendants City of


2
  Defendants’ pending Rule 12(b)(6) motions to dismiss [22, 31], do not in any
way impact the immediate effect of Plaintiff’s Notice of Voluntary Dismissal. In
Aamot v Kassel, 1 F.3d 441, 444 (6th Cir. 1993), the Sixth Circuit Court of Appeals
unequivocally rejected the position that a pending motion to dismiss bars voluntary
dismissal. The Sixth Circuit opined that the “[Rule 41(a)] language unambiguously
requires a defendant, in order to make plaintiff put his money where his mouth is,
to serve plaintiff with a summary judgment motion or an answer.” Id. See also
Rouse v Caruso, No. 06-10961, 2007 WL 909600, at *3 (E.D. Mich. Mar. 23,
2007) (observing that "the courts that have considered the issue are virtually
unanimous in holding that `[a] plaintiff's right of voluntary dismissal under Rule
41(a)(1) is not terminated by the filing of a Rule 12 motion to dismiss by the
defendant'"); 9 CHARLES ALAN WRIGHT & ARTHUR R. MILLER,
FEDERAL PRACTICE & PROCEDURE § 2363 (3d ed. 2012) ("it [is] clear that a
motion to dismiss under Rule 12 does not terminate the right of dismissal by
notice").
                                      Page 3 of 5
Case 4:18-cv-11018-MFL-RSW ECF No. 51 filed 12/04/18         PageID.919   Page 4 of 5




Detroit, Mike Duggan and Detroit Building Authority, and pursuant to

Fed.R.Civ.P. 41(a)(1)(B), the voluntary dismissal of the above-entitled matter

against the Defendants City of Detroit, Mike Duggan and Detroit Building

Authority shall be without prejudice.

      Consequently, “[s]ince a Rule 41(a)(1) notice is self-effecuating, leaving no

basis upon which a District Court can prevent such a dismissal, we therefore

conclude that plaintiff[]’[s] case[] [is] necessarily dismissed without prejudice,

effective immediately upon [the] filing of the notice[].” Aamot v Kassel, 1 F.3d

441, 445 (6th Cir. 1993) (emphasis supplied).



Dated: December 4, 2018                         Respectfully submitted,

                                                /s/ ANDREW A. PATERSON
                                                ANDREW A. PATERSON (P18690)
                                                Attorney for Plaintiff
                                                2893 E. Eisenhower Pkwy
                                                Ann Arbor, MI 48108
                                                (248) 568-9712
                                                aap43@outlook.com




                                     Page 4 of 5
Case 4:18-cv-11018-MFL-RSW ECF No. 51 filed 12/04/18           PageID.920   Page 5 of 5




                          CERTIFICATE OF SERVICE

      I, ANDREW A. PATERSON, certify that the foregoing document(s) was
filed and served via the Court's electronic case filing and noticing system (ECF)
this 4th day of December, 2018 which will automatically send notification of such
filing to all attorneys and parties of record registered electronically.
                                         Respectfully submitted,

                                          /s/ ANDREW A. PATERSON
                                         ANDREW A. PATERSON (P18690)
                                         Attorney for Plaintiff
                                         2893 E. Eisenhower Pkwy
                                         Ann Arbor, MI 48108
                                         (248) 568-9712
                                         aap43@outlook.com




                                       Page 5 of 5
